 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
 3   SUMMER A. JOHNSON
     Assistant United States Attorney
 4   501 Las Vegas Blvd. So., Suite 1100
     Las Vegas, Nevada 89101
 5   Telephone: (702) 388-6336
     Fascimile: (702) 388-6787
 6   E-mail: Summer.Johnson@usdoj.gov
     Attorneys for the United States
 7

 8                               UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                       Case No. 2:13-cr-120-APG-GWF
11
                    Plaintiff,
12                                                   ORDER ON STIPULATION FOR
            v.                                       INSTALLMENT PAYMENT ORDER
13
     MICHAEL SAN CLEMENTE,
14
                   Defendant.
15

16

17          This matter is before the Court for consideration of the Stipulation for Installment
18   Payment Order executed between United States of America, by its attorney,
19   CHRISTOPHER CHIOU, Acting United States Attorney for the District of Nevada, and
20   Summer A. Johnson, Assistant United States Attorney, and Defendant MICHAEL SAN
21   CLEMENTE for an order directing the Defendant to make installment payments to the
22   United States pursuant to 28 U.S.C. § 3204.
23          Having considered and reviewed the stipulation of the parties, and good cause
24   appearing there for, the Court finds and orders as follows:
25          1.     Judgment in the above captioned matter was entered in favor of the United
26   States and against Defendant on February 20, 2014. (ECF No. 148) Interest was not
27

28
 1   waived by this Court in its Judgment. As of May 6, 2021, $53,753.17 has been credited to

 2   the account including the special assessment, leaving an outstanding balance of

 3   $50,521,470.28, excluding interest.

 4          2.     In lieu of a formal continuing garnishment, Defendant has agreed to make

 5   payments directly to the Clerk of the Court.

 6          3.     The Defendant has agreed and shall pay to the United States $375.00,

 7   beginning ninety (90) days following the Court’s entry of this order approving the parties’

 8   Stipulation and thereafter continuing on the 15th day of each month until the debt is paid in

 9   full or twenty years from the date of release from incarceration, whichever occurs first.

10          4.     The monthly payments are based on Defedant’s present ability to pay and the

11   amount is subject to change should the Defendant’s ability to pay change in the future.

12   Defendant shall notify the United States Attorney’s Office of any material change in his

13   economic circumstances.

14          5.     Nothing in this agreement prevents the United States from pursuing collection

15   efforts under the FDCPA should undisclosed assets be located.

16          6.     In the event the Defendant fails to make the payments required under

17   Paragraph 10, in full, for more than 90 days, the account will be in default. Upon default,

18   the United States may declare this agreement null and void. All payments made by the

19   Defendant prior to default shall be applied toward the judgment balance. The United States

20   will be entitled to recover the unpaid balance from the Defendant plus costs and interest

21   from the time the payment becomes due and payable.

22          7.     After Defendant completes twelve (12) consecutive on time payments, the

23   United States will remove the Defendant from the Treasury Offset Program. In the event

24   this agreement becomes null and void pursuant to Paragraph 6, above, Defendant will be

25   placed in the Treasury Offset Program.

26          8.     All checks or money orders are to be made payable as follows:

27                 Clerk of the Court, U.S. District Court

28
 1            and mailed to:

 2            Clerk of the Court, U.S. District Court

 3            333 Las Vegas Boulevard South, Suite 1334

 4            Las Vegas, NV 89101
              And bearing Judgment Debtor’s name and case number:
 5
              2:13-cr-120-APG-GWF
 6

 7
               May 7, 2021
     Dated: ___________________________       _________________________________________
 8                                            UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
